Case 1:20-cv-01399-LMB-JFA Document 11 Filed 03/10/21 Page 1 of 2 PageID# 46




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


DAMALI D. GORDON,

                      Plaintiff,
                                                            No. 1:20-CV-01399-LMB-JFA
v.
                                                            Hon. Leonie M. Brinkema

EMILY BREEDING, individually
and t/a AL’S STEAK HOUSE;
DOROTHY BREEDING; and
ESTATE OF JAMES BREEDING,

                      Defendants.


                                 PLAINTIFF’S MOTION
                           FOR LEAVE TO AMEND COMPLAINT

       Damali Gordon, plaintiff in this civil rights action, respectfully requests leave of Court,

to the extent such leave is required, to file the attached proposed First Amended Complaint.

       The reasons for this motion are set forth in the accompanying memorandum. The

proposed amended complaint is also attached.

                                                    Respectfully submitted,



                                                    _____________________________
                                                    Stephen B. Pershing
                                                    Va. Bar No. 31012
                                                    Pershing Law PLLC
                                                    1416 E Street, N.E.
                                                    Washington, D.C. 20002
                                                    (202) 642-1431 (o/m)
                                                    steve@pershinglaw.us

                                                    (Cont’d.)
Case 1:20-cv-01399-LMB-JFA Document 11 Filed 03/10/21 Page 2 of 2 PageID# 47




                                                   _____/s/______________________________
                                                   Onyebuchim Chinwah, Esq.
                                                   (Admission pro hac vice pending)
                                                   8403 Colesville Rd., Ste. 1100
                                                   Silver Spring, MD 20910
                                                   (240) 842-9292
                                                   oc@chinwahfirm.com

                                                   Counsel for plaintiff Damali D. Gordon

Dated: March 10, 2021


                                          ^    ^   ^


                                CERTIFICATE OF SERVICE

       I certify that on this 10th day of March, 2021, the foregoing motion, with accompanying
memorandum and proposed First Amended Complaint, were filed through the Court’s
electronic case filing (“ECF”) system, through which they were or will be made available to all
counsel of record.




                                                   _____________________________
                                                   Stephen B. Pershing




                                               2
